PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/676,971
Filing Date: 7 Nov 2019
Appellant(s): Flores et al.



__________________
Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (U SPGP 2018/0335712) in view of Vercoulen et al. (US Patent 5,021,314).
Okita teaches a toner comprising a core-shell configuration wherein the toner core comprises multiple non-crystalline polyester resins, a wax, a crystalline polyester resin and a colorant (Abstract, [0073] and [0088]).  In embodiments, Okita teaches the 
Vercoulen teaches a toner comprising a colored polyester.  The colorant is taught to be a yellow fluorescent toner such as pigment yellow 160 (Col. 3 ln. 20-Col. 4 ln. 10).  Vercoulen is directed to utilizing pigment yellow 160 in conjunction with a white colorant such as titanium dioxide in order to mask the black coloration caused by magnetic components.  The white pigment is taught to mask the black coloration and the fluorescent yellow pigment is taught to then color the toner to the desired hue (Col. 4 ln. 46-62).  Vercoulen does teach that the yellow pigment may be combined with other pigments such as red or green pigments in order to shift the hue of the yellow toner to a desired yellow coloration (Col. 4l n. 11-45).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the pigment combinations taught by Vercoulen et al. in the toner of Okita et al. in order to produce a fluorescent yellow toner with coloration and to have optimized the CIELAB color components in order to produce a toner with a desired yellow coloration.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (U SPGP 2018/0335712) in view of Vercoulen et al. (US Patent 5,021,314) as s 1-2 and 9-10 above, and further in view of Sacripante et al. (US PGP 2017/0248859).
The complete discussions of Okita and Vercoulen above are included herein.  While Okita teaches that the toner core comprise a crystalline resin, Okita does not teach a crystalline resin as recited in the Applicant’s pending claims 3-4.
Sacripante teaches a toner comprising a crystalline polyester and an amorphous polyester and further teaches that poly(1,6-hexylene-1,12-dodecanoate) is preferably used as a crystalline polyester as it has a lower cost while still achieving desrired toner characteristics such as being ecologically friendly, good blocking performance,  good compatibility with amorphous polyester resins, and adequate gloss and fusing performance ([0009]).   Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the pigment combinations taught by Vercoulen et al. in the toner of Okita et al. in order to produce a fluorescent yellow toner with coloration and to have optimized the CIELAB color components in order to produce a toner with a desired yellow coloration and to have used the crystalline polyester resin taught by Sacripante et al. in the toner core.
(2) Response to Argument
	The Applicant has claimed a fluorescent toner comprising a core comprising a first solvent yellow 160-incorporated amorphous polyester and second solvent yellow 160-incorporated amorphous polyester, wherein said first and second amorphous polyester resins are different.  The applicant has argued on page 7 (last paragraph) of the Appeal Brief that incorporating the fluorescent colorant into the polyester latex 
	The Applicant has argued that utilizing the solvent yellow 160-incorporated amorphous polyester provides a materially different toner than one achieves using a separate solvent yellow 160 and amorphous polyester and points to Examples 1 and 2 and Comparative Example 3 of the instant specification for support.  However, Comparative Example 3 of the instant specification is not commensurate in scope with the prior art relied upon in the pending rejections.  The Applicant’s Example 2 and Comparative Example 3 (Example 1 describes the formation of a solvent yellow 160-incorporated polyester resin used in the toner produced in Example 2) utilize an emulsion aggregation method for forming toner particles.  In an emulsion aggregation method separate emulsions, or latexes, are prepared, mixed together and then aggregate particles of the mixed components are formed by the addition of an 

The Applicant’s claims are not drawn to an emulsion aggregation toner nor do they recite that certain domains of the toner particle would not be incorporated with solvent yellow 160.  As such, the toner of Okita modified by Vercoulen as presented in 
The Applicant’s recitation of “a core comprising a first solvent yellow 160-incorporated amorphous polyester; a second solvent yellow 160-incroporated amorphous polyester” essentially represents a product-by-process claim.  In a product-by-process claim so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  It is important to note that the Applicant has not recited any emulsion aggregation process steps in the claim.  Instead, the product-by-process language merely states that the amorphous polyester resins are dyed with the solvent yellow 160 colorant prior to inclusion in the toner cores.  In the melt kneading process of 
The Applicant has further argued that Okita also does not teach a shell disposed over the core but rather teaches that the shell partially coats the toner core leaving the toner particles with mandatory exposed regions and coated regions.  However, the instant claims nowhere require that the shell must coat the entirety of the core particle surface.  The Applicant again argues that the procedure used by Okita to form the toner shell would not result in the same type of shell formed in an emulsion aggregation toner, however, the toner of the instant claims is not required to be an emulsion aggregation toner.  In any event, the Applicant has not addressed the shell forming step of Okita and how it would produce a materially different shell.  The shell of Okita is not produced by melt kneading, but rather a separate step after the core particles are formed by the melt-kneading procedure ([0179-186]).  However, this is of no consequence as the instant claims only require of the shell that it be “disposed over the core, the shell comprising at least one amorphous polyester.”  The Applicant has failed to address how the shell of Okita fails to meet these limitations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.